UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Sheila Dejesus,                                                         3/3/2020

                               Plaintiff,
                                                           1:19-cv-08740 (SDA)
                   -against-
                                                           ORDER
 Noah W. Kreider & Sons, LLP, et al.,

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Following a telephone call with the parties held today, and for the reasons stated on the

record, it is ORDERED that expert and fact discovery is extended until Friday, May 29, 2020. No

further extensions will be granted absent exigent circumstances and then only for a limited

purpose.

SO ORDERED.

DATED:        New York, New York
              March 3, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
